Exhibit 10.1


BACKSTOP EXCHANGE AGREEMENT
This Backstop Exchange Agreement (this “Agreement”), dated as of April 30, 2019,
is made by and among Babcock & Wilcox Enterprises, Inc., a Delaware corporation
(the “Company”) and B. Riley FBR, Inc. (the “Backstop Exchange Party”). As used
herein, “Parties” refers collectively to the Company and the Backstop Exchange
Party.

RECITALS
1.The Company intends to pursue a rights offering (the “Rights Offering”) on the
terms described in this Agreement and the attached Exhibit A hereto (the “Term
Sheet”) pursuant to which the Company is proposing to offer and sell, in the
aggregate, a number of shares of the Company’s common stock, par value $0.01 per
share (“Common Stock”) resulting in gross cash proceeds to the Company of
approximately $50 million (the “Aggregate Offering Amount”).
2.This Agreement sets forth the terms and conditions under which the Backstop
Exchange Party has agreed to provide the Backstop Exchange Commitment (as
defined below) in connection with the Rights Offering.
Now, therefore, in consideration of the mutual promises, agreements,
representations, warranties, and covenants contained herein, the Parties hereby
as follows:

Section 1.    Rights Offering and Company Stockholder Meeting.
(a)    On the terms and subject to the conditions set forth herein, the Company
shall distribute, at no charge, to each holder of Common Stock as of the record
date (the “Record Date”) set by the Company’s Board of Directors (the “Board of
Directors”), in consultation with each of the Backstop Exchange Party and
Vintage Capital Management, LLC (“Vintage”), one non-transferable purchase right
(each a “Right”) per share of Common Stock owned by such holder as of the Record
Date. Each Right will entitle the holder thereof to purchase the number of
shares of Common Stock at a subscription price of $0.30 per whole share of
Common Stock (the “Subscription Price”) determined by dividing 166,666,667 (the
“Offered Shares”) by the total number of shares of Common Stock issued and
outstanding as of the Record Date. The holders of Common Stock as of the Record
Date and any person to whom Rights have been validly transferred are
collectively referred to as “Holders.”
(b)    Notwithstanding anything in this Agreement to the contrary, the
obligation of the Company to commence and consummate the Rights Offering shall
be subject to the conditions set forth in Section 7(d).
(c)    As promptly as practicable following the date of this Agreement, the
Company shall prepare and file (i) a proxy statement for a meeting of Company
stockholders (the “Proxy Statement”) to consider, among any other items to be
considered at the meeting, the Equitization Proposals (as defined below) and
(ii) a registration statement registering the sale of the Offered Shares in the
Rights Offering on Form S-1, or any such other form as is available for the
purposes of completing such registration (such registration statement, the
“Registration Statement” and, together with the Proxy Statement, the “SEC
Transaction Documents”). The Company shall use its reasonable best efforts to
have the Proxy Statement and the Registration Statement cleared or declared
effective, as the case may be, by the





--------------------------------------------------------------------------------




Securities and Exchange Commission (the “Commission”) as promptly as practicable
after they are filed with the Commission.
(d)    The Company shall cause the Proxy Statement to be mailed to the Company’s
stockholders as promptly as practicable (and in any event no later than the
third (3rd) business day) after (i) the tenth (10th) day after the preliminary
Proxy Statement therefor has been filed with the Commission if by such date the
Commission has not informed the Company that it intends to review the Proxy
Statement or (ii) if the Commission has, by the tenth (10th) day after the
preliminary Proxy Statement has been filed with the Commission, informed the
Company that it intends to review the Proxy Statement, the date on which the
Commission confirms that it has no further comments on the Proxy Statement).
Subject to applicable law, the Board of Directors shall take all action
necessary, in accordance with and subject to the General Corporation Law of the
State of Delaware and the Company’s Restated Certificate of Incorporation and
Amended and Restated Bylaws, to duly call, give notice of, and convene and hold,
as promptly as practicable, an annual or special meeting of its stockholders to
consider and vote upon, among other proposals, the Equitization Proposals, to
the extent required by applicable law or regulations or New York Stock Exchange
(“NYSE”) rules (such meeting, the “Company Stockholder Meeting”). The Company
shall use its reasonable best efforts to take, or cause to be taken, all
actions, and do or cause to be done all things, necessary, proper or advisable
on its part to obtain the requisite stockholder approval of the Equitization
Proposals. The Company shall not, without the prior written consent of the
Backstop Exchange Party, adjourn, postpone or otherwise delay the Company
Stockholder Meeting; provided that the Company may, without the prior written
consent of the Backstop Exchange Party, adjourn, postpone or delay the
commencement or conclusion of the Company Stockholder Meeting, after
consultation with the Backstop Exchange Party, if the Company believes in good
faith, after consultation with outside legal counsel, that such adjournment,
postponement or delay is reasonably necessary to allow reasonable additional
time to (i) solicit additional proxies necessary to obtain approval of the
Equitization Proposals, or (ii) distribute any supplement or amendment to the
Proxy Statement that the Company has determined in good faith after consultation
with outside legal counsel is necessary under applicable law and for such
supplement or amendment to be reviewed by the Company’s stockholders prior to
the Company Stockholder Meeting.
(e)    The Company shall (1) provide the Backstop Exchange Party with a
reasonable opportunity to review each of the SEC Transaction Documents, as well
as any amendment thereto or any prospectus or prospectus supplement with regard
to the Registration Statement, before its filing with the Commission and shall
duly consider in good faith any comments by the Backstop Exchange Party and its
counsel, (2) advise the Backstop Exchange Party promptly of the time when each
SEC Transaction Document, or any amendment thereto or any prospectus or
prospectus supplement with regard to the Registration Statement, has been filed
or has become effective, as applicable, and shall furnish the Backstop Exchange
Party with copies thereof, (3) advise the Backstop Exchange Party promptly after
the Company receives notice of any comments or inquiries by the Commission (and
furnish the Backstop Exchange Party with copies of any correspondence related
thereto), of the issuance by the Commission of any stop order or of any order
preventing or suspending the use of any SEC Transaction Document, or of the
initiation or threatening of any proceedings for any such purpose, or of any
request by the Commission for amending or supplementing any SEC Transaction
Document, and (4) in the event of the issuance of any stop order or of any order
preventing or suspending the use of any SEC


2



--------------------------------------------------------------------------------




Transaction Document or suspending any such qualification, to use promptly its
reasonable best efforts to obtain its withdrawal.
(f)    The Company represents, warrants and covenants that (i) the Registration
Statement and any post-effective amendment thereto, as of the Securities Act
Effective Date (as defined below), and each Issuer Free Writing Prospectus (as
defined below), if any, at the time of use thereof, will comply in all material
respects with the Securities Act of 1933, as amended (the “Securities Act”) and
the rules and regulations promulgated thereunder and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading, (ii)
as of the applicable date of the Prospectus (as defined below) and any amendment
or supplement thereto and as of the Closing Date (as defined below), the
Prospectus will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (iii) at the time of its distribution and at the
Expiration Time (as defined in the Term Sheet), the Investment Decision Package
(as defined below) will not contain an untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading, and (iv) the Proxy Statement, at the time of filing
thereof, will comply in all material respects with the Securities Exchange Act
of 1934, as amended, and the rules and regulations promulgated thereunder and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that, in each case, the Company makes no representation,
warranty or agreement with respect to any statements or omissions made in
reliance on and in conformity with information relating to the Backstop Exchange
Party furnished to the Company in writing by the Backstop Exchange Party for use
in the Registration Statement, the Prospectus, any Issuer Free Writing
Prospectus or the Proxy Statement, or any amendment or supplement thereto.
For the purposes of this Agreement, (i) the term “Prospectus” means the final
prospectus contained in the Registration Statement at the Securities Act
Effective Date (including information, if any, omitted pursuant to Rule 430A or
Rule 430B, as applicable, and subsequently provided pursuant to Rule 424(b)
under the Securities Act), and any amended form of such prospectus provided
under Rule 424(b) under the Securities Act or contained in a post-effective
amendment to the Registration Statement; (ii) the term “Investment Decision
Package” means the Prospectus, together with any Issuer Free Writing Prospectus
used by the Company to offer the Offered Shares to Holders pursuant to the
Rights Offering, (iii) the term “Issuer Free Writing Prospectus” means each
“issuer free writing prospectus” (as defined in Rule 433 of the rules
promulgated under the Securities Act) prepared by or on behalf of the Company or
used or referred to by the Company in connection with the Rights Offering, and
(iv) the term “Securities Act Effective Date” means the date and time as of
which the Registration Statement, or the most recent post-effective amendment
thereto, was declared effective by the Commission.
(g)    The Backstop Exchange Party represents, warrants and covenants that all
information furnished to the Company by the Backstop Exchange Party in writing
for use in the SEC Transaction Documents will not contain an untrue statement of
a material fact or


3



--------------------------------------------------------------------------------




omit to state a material fact required to be stated therein or necessary to make
the statements therein not misleading.
(h)    If at any time prior to the Expiration Time, any event occurs as a result
of which the Investment Decision Package, as then amended or supplemented, would
include an untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, or if it shall be
necessary to amend or supplement the Investment Decision Package to comply with
applicable law, the Company will promptly notify the Backstop Exchange Party of
any such event and prepare an amendment or supplement to the Investment Decision
Package that will correct such statement or omission or effect such compliance.

Section 2.    Backstop Exchange Commitment.
(a)    Subject to the consummation of the Rights Offering and the terms and
conditions of this Agreement, to the extent the Rights Offering is not fully
subscribed, the Backstop Exchange Party agrees, severally and not jointly, to
(i) exchange borrowings extended to the Company by the Backstop Exchange Party
under the Tranche A-2 Last-Out Term Loan or Tranche A-3 Last-Out Term Loan
(collectively, the “Last-Out Term Loan”) contained in the Credit Agreement,
dated as of May 11, 2015, among the Company, as the borrower, Bank of America,
N.A., as Administrative Agent, and the other lenders party thereto, as it has
been amended from time to time since (as it may be further amended, the “Credit
Agreement”) or (ii) pay cash in immediately available funds (or some combination
of (i) and (ii)) for an aggregate number of shares of Common Stock (the
“Backstop Acquired Shares”) equal to (x) the Offered Shares minus (y) the number
of shares of Common Stock subscribed for and purchased pursuant to the Rights
Offering, and at a price per share of Common Stock exchanged equal to the
Subscription Price (the “Backstop Exchange Commitment”). As soon as reasonably
practicable after the Expiration Time of the Rights Offering (if possible,
within two business days after the Expiration Time), the Company shall issue to
the Backstop Exchange Party a notice (the “Exchange Notice”) setting forth the
number of shares of Common Stock subscribed for in the Rights Offering and,
based on the foregoing, the number of shares of Common Stock to be acquired by
the Backstop Exchange Party pursuant to the Backstop Exchange Commitment and the
aggregate principal amount of borrowings under the Last-Out Term Loan to be
exchanged by the Backstop Exchange Party pursuant to the Backstop Exchange
Commitment.
(b)    On the terms and subject to the conditions set forth in this Agreement,
the closing of the Backstop Exchange Commitment and the Rights Offering (the
“Closing”) shall occur concurrently on the second business day following the
later of (i) the issuance by the Company of the Exchange Notice and (ii) the
date that all of the conditions to the Closing set forth in Section 7 of this
Agreement have been satisfied or, to the extent permitted by applicable law,
waived (other than those conditions that by their nature are to be satisfied at
the Closing, but subject to the satisfaction or waiver of such conditions), at
10:00 a.m. (Eastern Time) at the offices of King & Spalding LLP, 1185 6th Ave,
New York, New York 10036, or such other place, time, and date as shall be agreed
between the Company and the Backstop Exchange Party (the date on which the
Closing occurs, the “Closing Date”).
(c)    At the Closing (i) the Backstop Exchange Party shall deliver to the
Company or to any other person, as applicable, such documentation as is
necessary under the


4



--------------------------------------------------------------------------------




Credit Agreement to exchange and cancel that portion of the Backstop Exchange
Party’s loans to the Company under the Last-Out Term Loan representing the
aggregate principal amount of loans to be exchanged by it as set forth in the
Exchange Notice, and (ii) the Company shall deliver to the Backstop Exchange
Party the shares of Common Stock to be acquired by the Backstop Exchange Party
pursuant to the Backstop Exchange Commitment in book-entry form, free and clear
of all liens, other than liens arising by reason of the transactions
contemplated by this Agreement and applicable federal or state laws, to the
account of the Backstop Exchange Party with the Company’s transfer agent, which
shares of Common Stock shall be legended to reflect the fact that the shares
have not been registered under the Securities Act and may not be resold without
registration under the Securities Act or pursuant to an exemption from the
registration requirements thereof.
(d)    No fees will be paid by the Company to the Backstop Exchange Party for
providing the Backstop Exchange Commitment.

Section 3.    Representations and Warranties of the Company. The Company
represents and warrants to the Backstop Exchange Party as set forth below:
(a)    Organization. The Company is duly organized and is validly existing and
in good standing under the laws of the State of Delaware, and is qualified to do
business in every jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on the Company and its
subsidiaries, taken as a whole, or materially impair the Company’s ability to
consummate the transactions contemplated hereby. The Company has the requisite
power and authority to own, operate and lease its properties and assets as and
where currently owned, operated and leased and to conduct its business as
currently conducted.
(b)    Power and Authority. The Company has the requisite corporate power and
authority to enter into, execute, and deliver this Agreement and, subject to
receipt of stockholder approval of the Equitization Proposals, to perform its
obligations hereunder and thereunder. The Board of Directors has determined to
recommend that Company stockholders vote in favor of (i) an amendment to the
Company’s Restated Certificate of Incorporation to increase the authorized
number of shares of Common Stock from 200,000,000 to 500,000,000 shares; (ii)
the approval of the Equitization Transactions (as defined in the Proxy
Statement) and (iii) a waiver of corporate opportunities with respect to
director nominees designated by either the Backstop Exchange Party or Vintage to
the fullest extent permitted by law (collectively, the “Equitization
Proposals”).
(c)    Execution and Delivery; Enforceability. This Agreement is duly and
validly executed and delivered by the Company and constitutes a valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as may be limited by the effect of bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or similar laws
affecting the enforcement of creditors’ rights generally, and subject to
principles of equity and public policy.
(d)    Authorized and Issued Capital Stock. As of the date hereof, the
authorized capital stock of the Company consists of (i) 200,000,000 shares of
Common Stock and (ii) 20,000,000 shares of preferred stock, par value $0.01 per
share (“Preferred Stock”). As of April 25, 2019, (i) 168,867,532 shares of
Common Stock were issued and outstanding, (ii) 5,925,248 shares of Common Stock
were held in the treasury of the Company, (iii)


5



--------------------------------------------------------------------------------




5,249,297 shares of Common Stock were reserved for future issuance pursuant to
outstanding stock options and other rights to purchase shares of Common Stock
and vesting of restricted stock units and restricted stock granted under the
Company’s stock option or stock-based compensation plans and (iv) no shares of
Preferred Stock were issued and outstanding. The issued and outstanding shares
of Common Stock of the Company have been duly authorized and validly issued and
are fully paid and nonassessable, are not subject to and were not issued in
violation of any preemptive or similar rights. Except as set forth in this
Section 3(d), and except as contemplated by the Investor Rights Agreement, dated
as of April 30, 2019, among the Backstop Exchange Party, Vintage and the
Company, the Letter Agreement, dated April 5, 2019, among the Backstop Exchange
Party, Vintage and the Company, and the Agreement, dated as of January 3, 2018,
among the Company, Vintage, Kahn Capital Management, LLC and Brian R. Kahn, as
of the date of this Agreement, no shares of capital stock or other equity
securities or voting interest in the Company are issued, reserved for issuance,
or outstanding. Except as set forth in this Section 3(d), and except as
contemplated by the Investor Rights Agreement, dated as of April 30, 2019, among
the Backstop Exchange Party, Vintage and the Company, the Letter Agreement,
dated April 5, 2019, among the Backstop Exchange Party, Vintage and the Company,
and the Agreement, dated as of January 3, 2018, among the Company, Vintage, Kahn
Capital Management, LLC and Brian R. Kahn, as of the date of this Agreement, as
of the date hereof, the Company is not party to or otherwise bound by or subject
to any outstanding option, warrant, call, subscription, or other right
(including any preemptive right), agreement, or commitment that (w) obligates
the Company to issue, deliver, sell, or transfer, or repurchase, redeem, or
otherwise acquire, or cause to be issued, delivered, sold, or transferred, or
repurchased, redeemed, or otherwise acquired, any shares of the capital stock
of, or other equity or voting interests in, the Company or any security
convertible or exercisable for or exchangeable into any capital stock of, or
other equity or voting interest in, the Company, (x) obligates the Company to
issue, grant, extend, or enter into any such option, warrant, call, right,
security, commitment, contract, arrangement, or undertaking, (y) restricts the
transfer of any shares of capital stock of the Company (other than pursuant to
restricted stock award agreements under the Company’s stock option or
stock-based compensation plans), or (z) relates to the voting of any shares of
capital stock of the Company (other than the Investor Rights Agreement, dated as
of April 30, 2019, among the Backstop Exchange Party, Vintage and the Company,
and the Agreement, dated as of January 3, 2018, among the Company, Vintage, Kahn
Capital Management, LLC and Brian R. Kahn).
(e)    Issuance. The Offered Shares to be issued and sold by the Company to
Holders pursuant to the Rights Offering, when such Offered Shares are issued and
delivered against payment therefor, will, upon receipt of approval of the
Equitization Proposals, be duly authorized, validly issued and delivered, and
fully paid and nonassessable, and will not be issued in violation of any
preemptive or similar rights. The Backstop Acquired Shares, if any, to be issued
and sold by the Company to the Backstop Exchange Party hereunder, when the
Backstop Acquired Shares are issued and delivered against payment therefor by
the Backstop Exchange Party hereunder will, upon receipt of approval of the
Company’s stockholders, be duly authorized, validly issued and delivered, and
fully paid and nonassessable, and will not be issued in violation of any
preemptive or similar rights.
(f)    No Conflict. The distribution of the Rights, the sale, issuance, and
delivery of the Offered Shares upon exercise of the Rights, the issuance and
delivery of the Backstop Acquired Shares in accordance with the terms hereof,
the consummation of the


6



--------------------------------------------------------------------------------




Rights Offering by the Company, and the and performance of and compliance with
all of the provisions hereof by the Company and the consummation of the
transactions contemplated herein, (i) will not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under (with or without notice or lapse of time, or both), or result, in
the acceleration of, or the creation of any lien under, any indenture, mortgage,
deed of trust, loan agreement, or other agreement or instrument to which the
Company or any of its subsidiaries is a party or by which the Company or any of
its subsidiaries is bound or to which any of the property or assets of the
Company or any of its subsidiaries is subject, (ii) will not result in any
violation of the provisions of the Company’s Restated Certificate of
Incorporation or Amended and Restated Bylaws or any of the organizational or
governance documents of the Company’s subsidiaries, and (iii) will not result in
any violation of, or any termination or impairment of any rights under, any law,
statute, rule or regulation or any license, authorization, injunction, judgment,
order, decree, rule, or regulation of any court or governmental agency or body
having jurisdiction over the Company or any of its subsidiaries or any of their
properties, except in any such case described in subclauses (i) and (iii) for
any conflict, breach, violation, default, acceleration, lien, termination, or
impairment which does not involve any agreement or plan with or for the benefit
of any employee of the Company or any of its subsidiaries and which would not
reasonably be expected to be, individually or in the aggregate, to have a
material adverse effect on the Company and its subsidiaries, taken as a whole.
(g)    Consents and Approvals. No consent, approval, authorization, order,
registration, or qualification of or with any third party or any court or
governmental agency or body having jurisdiction over the Company or any of its
subsidiaries or any of their properties is required for the distribution of the
Rights, the sale, issuance, and delivery of the Offered Shares upon exercise of
the Rights, the issuance and delivery of the Backstop Acquired Shares in
accordance with the terms hereof, the consummation of the Rights Offering by the
Company, and the execution and delivery by the Company of this Agreement and
performance of and compliance by the Company with all of the provisions hereof
and the consummation of the transactions contemplated herein, except (i) the
registration under the Securities Act of the issuance of the Rights and the
Offered Shares pursuant to the exercise of Rights, and (ii) such consents,
approvals, authorizations, registrations, or qualifications (A) as may be
required under state securities or blue sky laws in connection with the purchase
of the Backstop Acquired Shares by the Backstop Exchange Party, or the
distribution of the Rights and the sale of the Offered Shares to Holders, or (B)
pursuant to the rules of the NYSE, including the requisite approval of Company
stockholders of the issuance and sale of shares of Common Stock pursuant to the
Backstop Exchange Commitment in accordance with this Agreement.
(h)    Arm’s Length. The Company acknowledges and agrees that the Backstop
Exchange Party is acting solely in the capacity of an arm’s length contractual
counterparty to the Company with respect to the transactions contemplated hereby
and not as a financial advisor or a fiduciary to, or an agent of, the Company or
any other person or entity. Additionally, the Backstop Exchange Party is not
advising the Company or any other person or entity as to any legal, tax,
investment, accounting, or regulatory matters in any jurisdiction. The Company
has consulted with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated hereby, and the Backstop Exchange Party shall not have
any responsibility or liability to the Company or its stockholders, directors,
officers, employees,


7



--------------------------------------------------------------------------------




advisors or other representatives with respect thereto. Any review by the
Backstop Exchange Party of the transactions contemplated hereby or other matters
relating to such transactions will be performed solely for the benefit of the
Backstop Exchange Party and shall not be on behalf of the Company or its
stockholders, directors, officers, employees, advisors or other representatives
and shall not affect any of the representations or warranties contained herein
or the remedies with respect thereto.
(i)    No Broker’s Fees. Except as set forth in the Credit Agreement, as amended
on the date hereof, and the fees payable to Ducera Partners LLC, neither the
Company nor any of its subsidiaries is a party to any contract, agreement, or
understanding with any person that would give rise to a valid claim against the
Company for a financial advisory fee, brokerage commission, finder’s fee, or
like payment in connection with the Rights Offering, including the issuance of
the Offered Shares upon exercise of Rights or the issuance and sale of the
Backstop Acquired Shares in accordance with the terms hereof.
(j)    No Litigation. There are no actions, causes of action, claims, suits,
proceedings or orders pending or, to the knowledge of the executive officers of
the Company, threatened against the Company at law, in equity, or before or by
any governmental agency, which seeks to restrain or enjoin, or could adversely
affect the ability of the Company to effect, the consummation of the
transactions contemplated hereby.
(k)    No Reliance. The Company acknowledges that it is not, with respect to its
entry into this Agreement on the date hereof, relying upon any representation or
warranty made by the Backstop Exchange Party not expressly set forth in this
Agreement or the Investor Rights Agreement.

Section 4.    Representations and Warranties of the Backstop Exchange Party. The
Backstop Exchange Party represents and warrants as set forth below:
(a)    Formation. It has been duly organized and is validly existing and in good
standing (or the equivalent thereof, where such concept is recognized) under the
laws of its respective jurisdiction of organization.
(b)    Power and Authority. It has the requisite power and authority to enter
into, execute, and deliver this Agreement and to perform its obligations
hereunder and thereunder and has taken all necessary action required for the due
authorization of this Agreement.
(c)    Execution and Delivery. This Agreement is duly and validly executed and
delivered by the Backstop Exchange Party and constitutes, or, when executed and
delivered, will constitute, a valid and binding obligation of the Backstop
Exchange Party, enforceable against the Backstop Exchange Party in accordance
with its respective terms, except as may be limited by the effect of bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, or similar laws
affecting the enforcement of creditors’ rights generally, and subject to
principles of equity and public policy.
(d)    No Registration. The Backstop Exchange Party understands that the
Backstop Acquired Shares issued to the Backstop Exchange Party have not been
registered under the Securities Act by reason of a specific exemption from the
registration provisions of the Securities Act, the availability of which depends
upon, among other things, the bona fide


8



--------------------------------------------------------------------------------




nature of the investment intent and the accuracy of the Backstop Exchange
Party’s representations as expressed herein or otherwise made pursuant hereto.
(e)    Investment Intent. The Backstop Exchange Party is acquiring the Backstop
Acquired Shares for investment for its own account, not as a nominee or agent,
and not with the view to, or for resale in connection with, any distribution
thereof not in compliance with applicable securities laws, and the Backstop
Exchange Party has no present intention of selling, granting any participation
in, or otherwise distributing the same, except in compliance with applicable
securities laws.
(f)    Securities Laws Compliance. The Backstop Acquired Shares will not be
offered for sale, sold, or otherwise transferred by the Backstop Exchange Party
except pursuant to a registration statement or in a transaction exempt from, or
not subject to, registration under the Securities Act and any applicable state
securities laws.
(g)    Sophistication. The Backstop Exchange Party has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of its investment in the Backstop Acquired Shares being
acquired hereunder. The Backstop Exchange Party understands and is able to bear
any economic risks associated with such investment (including necessity of
holding the Backstop Acquired Shares for an indefinite period of time). The
Backstop Exchange Party acknowledges that it has been afforded the opportunity
to ask questions and receive answers concerning the Company and to obtain
additional information that it has requested to verify the information contained
herein.
(h)    Accredited Investor. The Backstop Exchange Party represents that it is an
“Accredited Investor” as defined in Rule 501(a) of Regulation D under the
Securities Act.
(i)    Legended Securities. The Backstop Exchange Party understands and
acknowledges that, upon the original issuance thereof and until such time as the
same is no longer required under any applicable requirements of the Securities
Act or applicable state securities laws, the Company and its transfer agent
shall make such notation in the stock book and transfer records of the Company
as may be necessary to record that the Backstop Acquired Shares have not been
registered under the Securities Act and that the Backstop Acquired Shares may
not be resold without registration under the Securities Act or pursuant to an
exemption from the registration requirements thereof.
(j)    No Conflict. Assuming the accuracy of the representations and warranties
of the Company hereunder, the purchase of the Backstop Acquired Shares acquired
by the Backstop Exchange Party, and the performance of and compliance with all
of the provisions hereof by the Backstop Exchange Party, and the consummation of
the transactions contemplated herein (i) will not conflict with, or result in a
breach or violation of, any of the terms or provisions of, or constitute a
default under (with or without notice or lapse of time, or both), or result, in
the acceleration of, or the creation of any lien under, any indenture, mortgage,
deed of trust, loan agreement, or other agreement or instrument to which the
Backstop Exchange Party is a party or by which the Backstop Exchange Party is
bound or to which any of the property or assets of the Backstop Exchange Party
or any of its subsidiaries is subject, (ii) will not result in any violation of
the provisions of the certificate of incorporation, bylaws, or similar
governance documents of the Backstop Exchange Party, and (iii) will not result
in any material violation of, or any termination or material impairment


9



--------------------------------------------------------------------------------




of any rights under, any law, statute, rule or regulation or any license,
authorization, injunction, judgment, order, decree, rule, or regulation of any
court or governmental agency or body having jurisdiction over the Backstop
Exchange Party or any of its properties, except in any such case described in
subclauses (i) and (iii) for any conflict, breach, violation, default,
acceleration, or lien which would not reasonably be expected, individually or in
the aggregate, to prohibit, materially delay, or materially and adversely affect
the Backstop Exchange Party’s performance of its obligations under this
Agreement.
(k)    Consents and Approvals. Assuming the accuracy of the representations and
warranties of the Company hereunder, no consent, approval, authorization, order,
registration, or qualification of or with any court or governmental agency or
body having jurisdiction over the Backstop Exchange Party or any of its
properties is required to be obtained or made by the Backstop Exchange Party for
the purchase of the Backstop Acquired Shares in accordance with the terms hereof
and the execution and delivery by the Backstop Exchange Party of this Agreement
and performance of and compliance by the Backstop Exchange Party with all of the
provisions hereof and the consummation of the transactions contemplated herein,
except for any consent, approval, authorization, order, registration, or
qualification which, if not made or obtained, would not reasonably be expected,
individually or in the aggregate, to prohibit, materially delay, or materially
and adversely affect the Backstop Exchange Party’s performance of its
obligations under this Agreement.
(l)    No Reliance. The Backstop Exchange Party acknowledges that, with respect
to its entry into this Agreement on the date hereof, it is not relying upon any
representation or warranty made by the Company not expressly set forth in this
Agreement or the Investor Rights Agreement.

Section 5.    Additional Covenants of the Company.
(a)    Listing. The Company shall use its commercially reasonable efforts to
list and maintain the listing of the Common Stock, including the Offered Shares,
on the NYSE; provided, however, that the Company shall have no obligation to
list and maintain the listing of the Common Stock, including the Offered Shares,
on the NYSE.
(b)    Rule 158. The Company will generally make available to the Company’s
security holders as soon as practicable an earnings statement of the Company
covering a twelve-month period beginning after the date of this Agreement, which
shall satisfy the provisions of Section 11(a) of the Securities Act.
(c)    Reasonable Best Efforts. The Company shall use its reasonable best
efforts (and shall cause its subsidiaries to use their respective reasonable
best efforts) to take or cause to be taken all actions, and do or cause to be
done all things, reasonably necessary, proper, or advisable on its or their part
under this Agreement and applicable laws to cooperate with the Backstop Exchange
Party and to consummate and make effective the transactions contemplated by this
Agreement, including (i) defending any lawsuits or other actions or proceedings,
whether judicial or administrative, challenging this Agreement or any other
agreement contemplated by this Agreement or the consummation of the transactions
contemplated hereby, including seeking to have any stay or temporary restraining
order entered by any court or other governmental entity vacated or reversed and
(ii) making and


10



--------------------------------------------------------------------------------




seeking all material governmental and third-party notifications, filings,
consents, waivers and approvals required for the commencement and consummation
of the Rights Offering.

Section 6.    Additional Covenants of the Backstop Exchange Party. The Backstop
Exchange Party agrees with the Company as follows:
(a)    Information. To provide the Company with such information as the Company
reasonably requests regarding the Backstop Exchange Party for inclusion in the
SEC Transaction Documents that is required under applicable law.
(b)    Cooperation. The Backstop Exchange Party shall use its commercially
reasonable efforts to cooperate with the Company and to consummate and make
effective the transactions contemplated by this Agreement in accordance with its
terms, including executing, delivering, and filing, as applicable, any
additional ancillary instruments or agreements necessary to consummate the
transactions contemplated by this Agreement in accordance with its terms and to
fully carry out the purposes of this Agreement and the transactions contemplated
hereby, including defending any lawsuits or other actions or proceedings to
which the Backstop Exchange Party has been named a party, whether judicial or
administrative, challenging this Agreement or any other agreement contemplated
by this Agreement or the consummation of the transactions contemplated hereby
and thereby, including seeking to have any stay or temporary restraining order
entered by any court or other governmental entity vacated or reversed.
(c)    No Transfer of Common Stock. Until the earlier to occur of the Closing
Date or the termination of this Agreement pursuant to Section 10, the Backstop
Exchange Party will not, without the prior written consent of the Company,
Transfer any shares of Common Stock held, directly or indirectly, by the
Backstop Exchange Party; provided, however, that the Backstop Exchange Party may
Transfer all or any portion of its shares of Common Stock to one or more of its
affiliates, which shall agree in writing to take such securities subject to, and
to comply with, the terms of this Agreement.
(d)    No Transfer of Last-Out Term Loans. Until the earlier to occur of the
Closing Date or the termination of this Agreement pursuant to Section 10, the
Backstop Exchange Party will not, without the prior written consent of the
Company, hold an aggregate principal amount of Last-Out Term Loan which, when
combined with the unrestricted cash held by the Backstop Exchange Party
available to satisfy the Backstop Exchange Party's obligations under Section 2,
would be less than $50.0 million.
(e)    No Stabilization. The Backstop Exchange Party will not take, directly or
indirectly, any action designed to or that would reasonably be expected to cause
or result in any stabilization or manipulation of the price of the Common Stock
in violation of applicable law.

Section 7.    Conditions to the Obligations of the Parties.
(a)    Conditions to the Parties’ Obligations under this Agreement. The
obligations of the Parties to consummate the transactions contemplated hereby
shall be subject to the satisfaction of each of the following conditions (which
may be waived in whole or in part by any Party with respect to such Party in
such Party’s sole discretion):


11



--------------------------------------------------------------------------------




(i)    The Registration Statement shall have been declared effective by the
Commission and shall continue to be effective, and no stop order shall have been
entered by the Commission with respect thereto.
(ii)    The Rights Offering shall have been conducted in all material respects
in accordance with this Agreement and shall have been consummated without the
waiver of any condition thereto.
(iii)    All material governmental and third-party notifications, filings,
consents, waivers, and approvals required for the consummation of the
transactions contemplated by this Agreement, including the Rights Offering,
shall have been made or received.
(iv)    No action shall have been taken, no statute, rule, regulation, or order
shall have been enacted, adopted, or issued by any federal, state, or foreign
governmental or regulatory authority, and no judgment, injunction, decree, or
order of any federal, state, or foreign court shall have been issued that, in
each case, prohibits the implementation of the Rights Offering, and the issuance
and sale of Common Stock in the Rights Offering, or materially impairs the
benefit of implementation thereof, and no action or proceeding by or before any
federal, state, or foreign governmental or regulatory authority shall be pending
or threatened wherein an adverse judgment, decree, or order would be reasonably
likely to result in the prohibition of or material impairment of the benefits of
the implementation of the Rights Offering and the issuance and sale of Common
Stock in the Rights Offering.
(v)    Stockholder approval of the Equitization Proposals shall have been
received in accordance with the Proxy Statement.
(vi)    The Offered Shares shall have been approved for listing on the NYSE,
subject to official notice of issuance; provided, however, that this condition
shall not apply in the event the Common Stock ceases to be listed and traded on
the NYSE on or prior to the Closing Date.
(vii)    The Investor Rights Agreement and Registration Rights Agreement, each
dated the date hereof, to which the Company and the Backstop Exchange Party are
parties shall remain in full force and effect with regard to the Company and the
Backstop Exchange Party.
(b)    Additional Conditions to the Company’s Obligations under this Agreement.
In addition to the conditions set forth in Section 7(a), the obligation of the
Company to consummate the transactions contemplated hereby shall be subject to
the satisfaction of each of the following conditions (which may be waived in
whole or in part by the Company in its sole discretion):
(i)    The representations and warranties of the Backstop Exchange Party
contained in this Agreement shall be true and correct (disregarding all
qualifications and exceptions contained therein relating to materiality or
material adverse effect on the Backstop Exchange Party’s performance of its
obligations or similar qualifications) as of the date hereof and as of the
Closing Date with the same effect as if made on the Closing Date (except for the
representations and warranties made as of a specified date, which shall be true
and correct only as such specified date), except where such failures to be so


12



--------------------------------------------------------------------------------




true and correct have not, individually or in the aggregate, prohibited,
materially delayed, or materially and adversely affected, and would not
reasonably be expected to prohibit, materially delay, or materially and
adversely affect, the Backstop Exchange Party’s performance of its obligations
under this Agreement, other than with respect to the Backstop Exchange Party’s
representations in Sections 4(b) and 4(c) which shall be true and correct in all
respects.
(ii)    The Backstop Exchange Party shall have performed and complied in all
material respects with all of its covenants and agreements contained in this
Agreement required to be performed or complied with on or prior to the Closing
Date.
(c)    Additional Conditions to the Obligations of the Backstop Exchange Party
under this Agreement. In addition to the conditions set forth in Section 7(a),
the obligations of the Backstop Exchange Party to consummate the transactions
contemplated hereby shall be subject to the satisfaction of each of the
following conditions (which may be waived in whole or in part by the Backstop
Exchange Party in its sole discretion):
(i)    The representations and warranties of the Company contained in this
Agreement shall be true and correct (disregarding all qualifications and
exceptions contained therein relating to materiality or material adverse effect
or similar qualifications) as of the date hereof and as of the Closing Date with
the same effect as if made on and as of the Closing Date (except for
representations and warranties made as of a specified date, which shall be true
and correct only as of the specified date), except where such failures to be so
true and correct have not had, and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the Company and
its subsidiaries, taken as a whole, other than with respect to the
representations in Sections 3(b), 3(c), 3(d) and 3(e), which shall be true and
correct in all respects.
(ii)    The Company shall have performed and complied in all material respects
with all of its covenants and agreements contained in this Agreement required to
be performed or complied with on or prior to the Closing Date.
(d)    Conditions to the Company’s Obligations to Consummate the Rights
Offering. The obligation of the Company to commence and consummate the Rights
Offering shall be subject to the satisfaction prior to the closing of the Rights
Offering of each of the following conditions (which may be waived in whole or in
part by the Company in its sole discretion):
(i)    The Rights Offering shall be, or shall have been, conducted in all
material respects in accordance with this Agreement.
(ii)    All material governmental and third-party notifications, filings,
consents, waivers, and approvals required for the commencement or consummation
of the Rights Offering, as applicable, shall have been made or received.
(iii)    No action shall have been taken, no statute, rule, regulation, or order
shall have been enacted, adopted, or issued by any federal, state, or foreign
governmental or regulatory authority, and no judgment, injunction, decree, or
order of any federal, state, or foreign court shall have been issued that, in
each case, prohibits the implementation of the Rights Offering and the issuance
and sale of Common Stock in the Rights Offering or


13



--------------------------------------------------------------------------------




materially impairs the benefit of implementation thereof, and no action or
proceeding by or before any federal, state, or foreign governmental or
regulatory authority shall be pending or threatened wherein an adverse judgment,
decree, or order would be reasonably likely to result in the prohibition of or
material impairment of the benefits of the implementation of the Rights Offering
and the issuance and sale of Common Stock in the Rights Offering.
(iv)    The Registration Statement shall have been declared effective by the
Commission and shall continue to be effective, and no stop order shall have been
entered by the Commission with respect thereto.
(v)    Stockholder approval of the Equitization Proposals shall have been
received in accordance with the Proxy Statement.
(vi)    With regard to the consummation of the Rights Offering only, the Offered
Shares shall have been approved for listing on the NYSE, subject to official
notice of issuance; provided however, that this condition shall not apply in the
event the Common Stock ceases to be listed and traded on the NYSE on or prior to
the Closing Date.
(vii)    The concurrent Closing of the purchase of the Backstop Acquired Shares
pursuant to this Agreement.
(viii)    The Investor Rights Agreement and Registration Rights Agreement, each
dated the date hereof, to which the Company and the Backstop Exchange Party are
parties shall remain in full force and effect with regard to the Company and the
Backstop Exchange Party.

Section 8.    Indemnification and Contribution.
(a)    Whether or not this Agreement is terminated or the transactions
contemplated hereby consummated, the Company (in such capacity, the
“Indemnifying Party”) shall indemnify and hold harmless the Backstop Exchange
Party, its affiliates (other than the Company), and their respective officers,
directors, members, partners, employees, agents, and controlling persons (each,
an “Indemnified Person”) from and against any and all losses, claims, damages,
liabilities, and reasonable expenses (“Losses”) to which any such Indemnified
Person may become subject arising out of or in connection with any claim,
challenge, litigation, investigation, or proceeding (“Proceedings”) instituted
by a third party with respect to the Rights Offering, this Agreement, or the
other Transaction Documents, the Registration Statement, the Prospectus, any
Issuer Free Writing Prospectus, the Investment Decision Package, any amendment
or supplement thereto, or the transactions contemplated by any of the foregoing
and shall reimburse such Indemnified Persons for any reasonable and documented
legal or other reasonable and documented out-of-pocket expenses incurred in
connection with investigating, responding to, or defending any of the foregoing;
provided that the foregoing indemnification will not apply to Losses to the
extent that they directly resulted from (i) any willful breach by such
Indemnified Person or any Backstop Exchange Party or any of their respective
affiliates (other than the Company), and their respective officers, directors,
members, partners, employees, agents, and controlling persons of this Agreement,
(ii) any Losses to the extent resulting from any such Indemnified Person’s bad
faith or willful misconduct, or (iii) statements or omissions in the
Registration Statement, the Prospectus,


14



--------------------------------------------------------------------------------




any Issuer Free Writing Prospectus, or any amendment or supplement thereto made
in reliance upon or in conformity with information relating to any Backstop
Exchange Party furnished to the Company in writing for use in the Registration
Statement, the Prospectus, any Issuer Free Writing Prospectus, or any amendment
or supplement thereto.
(b)    If for any reason the foregoing indemnification is unavailable to any
Indemnified Person (except as set forth in the proviso to the immediately
preceding section) or insufficient to hold it harmless, then the Indemnifying
Party shall contribute to the amount paid or payable by such Indemnified Person
as a result of such Losses in such proportion as is appropriate to reflect not
only the relative benefits received by the Indemnifying Party on the one hand
and such Indemnified Person on the other hand but also the relative fault of the
Indemnifying Party on the one hand and such Indemnified Person on the other hand
as well as any relevant equitable considerations. The indemnity, reimbursement,
and contribution obligations of the Indemnifying Party under this Section 8
shall be in addition to any liability that the Indemnifying Party may otherwise
have to an Indemnified Person and shall bind and inure to the benefit of any
successors, assigns, heirs, and personal representatives of the Indemnifying
Party and any Indemnified Person.
(c)    Promptly after receipt by an Indemnified Person of notice of the
commencement of any Proceedings with respect to which the Indemnified Person may
be entitled to indemnification hereunder, such Indemnified Person will, if a
claim is to be made hereunder against the Indemnifying Party in respect thereof,
notify the Indemnifying Party in writing of the commencement thereof; provided
that (i) the omission so to notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have hereunder except to the
extent it has been materially prejudiced by such failure and (ii) the omission
so to notify the Indemnifying Party will not relieve it from any liability that
it may have to an Indemnified Person otherwise than on account of this Section
8. In case any such Proceedings are brought against any Indemnified Person and
it notifies the Indemnifying Party of the commencement thereof, the Indemnifying
Party will be entitled to participate therein, and, to the extent that it may
elect by written notice delivered to such Indemnified Person, to assume the
defense thereof, with counsel reasonably satisfactory to such Indemnified
Person; provided that if the defendants in any such Proceedings include both
such Indemnified Person and the Indemnifying Party and such Indemnified Person
shall have concluded, based on the advice of counsel, that there may be legal
defenses available to it that are different from or additional to those
available to the Indemnifying Party, such Indemnified Person shall have the
right to select separate counsel to assert such legal defenses and to otherwise
participate in the defense of such Proceedings on behalf of such Indemnified
Person. Upon receipt of notice from the Indemnifying Party to such Indemnified
Person of its election so to assume the defense of such Proceedings and approval
by such Indemnified Person of counsel, the Indemnifying Party shall not be
liable to such Indemnified Person for expenses incurred by such Indemnified
Person in connection with the defense thereof (other than reasonable costs of
investigation) unless (i) such Indemnified Person shall have employed separate
counsel in connection with the assertion of legal defenses in accordance with
the proviso to the preceding sentence, (ii) the Indemnifying Party shall not
have employed counsel reasonably satisfactory to such Indemnified Person to
represent such Indemnified Person within a reasonable time after notice of
commencement of the Proceedings, or (iii) the Indemnifying Party shall have
authorized in writing the employment of counsel for such Indemnified Person.


15



--------------------------------------------------------------------------------




(d)    The Indemnifying Party shall not be liable for any settlement of any
Proceedings effected without its written consent (which consent shall not be
unreasonably withheld, conditioned, or delayed). If any settlement of any
Proceeding is consummated with the written consent of the Indemnifying Party or
if there is a final judgment for the plaintiff in any such Proceedings, the
Indemnifying Party agrees to indemnify and hold harmless each Indemnified Person
from and against any and all Losses by reason of such settlement or judgment in
accordance with, and subject to the limitations of, the provisions of this
Section 8. The Indemnifying Party shall not, without the prior written consent
of an Indemnified Person, effect any settlement of any pending or threatened
Proceedings in respect of which indemnity has been sought hereunder by such
Indemnified Person unless (i) such settlement includes an unconditional release
of such Indemnified Person in form and substance satisfactory to such
Indemnified Person from all liability on the claims that are the subject matter
of such Proceedings and (ii) such settlement does not include any statement as
to or any admission of fault, culpability, or a failure to act by or on behalf
of any Indemnified Person.

Section 9.    Survival of Representations and Warranties. The representations
and warranties made in this Agreement will survive the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby, and
the covenants shall survive in accordance with their specific terms.

Section 10.    Termination.
(a)    This Agreement may be terminated and the transactions contemplated hereby
may be abandoned at any time prior to the Closing Date:
(i)    by mutual written agreement of the Company and the Backstop Exchange
Party;
(ii)    by either the Company or the Backstop Exchange Party if the Closing Date
shall not have occurred by the Additional Term Loan Prepayment Transaction
Deadline (as defined in the Credit Agreement) (the “Outside Date”); provided,
however, that the right to terminate this Agreement under this Section 10(a)(ii)
shall not be available to any party whose failure to comply with any provision
of this Agreement has been the cause of, or resulted in, the failure of the
Closing Date to occur on or prior to such date;
(iii)    by the Company,
(A)
if there has been a breach of any covenant or a breach of any representation or
warranty of the Backstop Exchange Party, which breach would cause the failure of
any condition precedent set forth in Section 7(b), provided that any such breach
of a covenant or representation or warranty is not reasonably capable of cure on
or prior to the Outside Date; or

(B)
upon the occurrence of any event that results in a failure to satisfy any of the
conditions set forth in Section 7(a) or Section 7(d), which failure is not
reasonably capable of cure on or prior to the Outside Date;



16



--------------------------------------------------------------------------------




(iv)    by the Backstop Exchange Party,
(A)
if there has been a breach of any covenant or a breach of any representation or
warranty of the Company, which breach would cause the failure of any condition
precedent set forth in Section 7(c), provided that any such breach of a covenant
or representation or warranty is not reasonably capable of cure on or prior to
the Outside Date; or

(B)
upon the occurrence of any event that results in a failure to satisfy any of the
conditions set forth in Section 7(a), which failure is not reasonably capable of
cure on or prior to the Outside Date.

(b)    Upon termination under this Section 10, all rights and obligations of the
Parties shall terminate without any liability of any Party to any other Party
except that (i) nothing contained herein shall release any Party hereto from
liability for any willful breach of this Agreement and (ii) the covenants and
agreements made by the Parties herein in Sections 8 through 19 will survive
indefinitely in accordance with their terms.

Section 11.    Notices. All notices and other communications in connection with
this Agreement will be in writing and will be deemed given (and will be deemed
to have been duly given upon receipt) if delivered personally, sent via
electronic transmission, mailed by registered or certified mail (return receipt
requested), or delivered by an express courier (with confirmation) to the
parties at the following addresses (or at such other address for a party as will
be specified by like notice):
If to the Company:
Babcock & Wilcox Enterprises, Inc.
20 South Van Buren Avenue
Barberton, Ohio 44203
Attention: J. André Hall, General Counsel
with a copy to:
King & Spalding LLP
1180 Peachtree Street, NE
Atlanta, GA 30309
Attention: William Calvin Smith, III
Zachary L. Cochran
Email:    calsmith@kslaw.com
zcochran@kslaw.com


17



--------------------------------------------------------------------------------




If to B. Riley:
c/o B. Riley Financial, Inc.
299 Park Avenue, 21st Floor
New York, NY 10171
Attention: Alan N. Forman, General Counsel
Tel: (212) 409-2420
Email: aforman@brileyfin.com
with a copy to
Brown Rudnick LLP
One Financial Center
Boston, MA 02111
Attention: Steven Levine
Email:    slevine@brownrudnick.com

Section 12.    Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests, or obligations under this Agreement will be
assigned by any Party (whether by operation of law or otherwise) without the
prior written consent of the other Parties. Notwithstanding the previous
sentence, the Backstop Exchange Party may assign, delegate, or transfer, in
whole or in part, this Agreement or any of its obligations hereunder to any
affiliate of the Backstop Exchange Party; provided that any such assignee
assumes the obligations of the Backstop Exchange Party hereunder and agrees in
writing to be bound by the terms of this Agreement in the same manner as the
Backstop Exchange Party; provided, further, that, notwithstanding the foregoing
or any other provisions herein, no such assignment will relieve the Backstop
Exchange Party of its obligations hereunder if such assignee fails to perform
such obligations. Except as provided in Section 8 with respect to the
Indemnified Persons, this Agreement (including the documents and instruments
referred to in this Agreement) is not intended to and does not confer upon any
person other than the Parties any rights or remedies under this Agreement. Any
Indemnified Persons shall be entitled to enforce and rely on the provisions
listed in the immediately preceding sentence as if they were a party to this
Agreement.

Section 13.    Prior Negotiations; Entire Agreement. This Agreement, the
documents attached as exhibits to and referred to in this Agreement, that
certain Registration Rights Agreement, dated as of the date hereof, that certain
Investor Rights Agreement dated as of the date hereof, that certain Debt
Exchange Agreement dated as of the date hereof, and the Credit Agreement,
together constitute the entire agreement of the Parties with respect to the
Backstop Exchange Commitment and supersedes all prior agreements, arrangements,
or understandings, whether written or oral, between the parties with respect to
the transactions contemplated hereby.

Section 14.    GOVERNING LAW; VENUE. THIS AGREEMENT WILL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO
THE PRINCIPLES OF CONFLICTS OF LAW THEREOF. EACH OF THE PARTIES HERETO AGREES TO
THE EXCLUSIVE JURISDICTION OF THE COURT OF CHANCERY OF THE STATE OF DELAWARE IN
AND FOR NEW CASTLE COUNTY OR, IF THE COURT OF CHANCERY LACKS SUBJECT MATTER
JURISDICTION, ANY COURT OF THE STATE OF DELAWARE


18



--------------------------------------------------------------------------------




SITUATED IN NEW CASTLE COUNTY OR THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF DELAWARE, WITH RESPECT TO ANY CLAIM OR CAUSE OF ACTION ARISING UNDER
OR RELATING TO THIS AGREEMENT, AND WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS UPON IT, AND AGREES THAT ALL SERVICE OF PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO IT AT ITS
ADDRESS AS SET FORTH IN SECTION 11, AND THAT SERVICE SO MADE SHALL BE TREATED AS
COMPLETED WHEN RECEIVED. EACH OF THE PARTIES HERETO WAIVES ANY OBJECTION BASED
ON FORUM NON CONVENIENS AND WAIVES ANY OBJECTION TO VENUE OF ANY ACTION
INSTITUTED IN ANY SUCH COURT. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE ACTIONS OF ANY PARTY IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE, AND
ENFORCEMENT HEREOF. NOTHING IN THIS PARAGRAPH SHALL AFFECT THE RIGHT OF THE
PARTIES HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.
NOTWITHSTANDING THE FOREGOING, EACH OF THE PARTIES HERETO AGREES THAT EACH OF
THE OTHER PARTIES HERETO SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING
FOR ENFORCEMENT OF A JUDGMENT ENTERED BY A COURT PERMITTED BY THIS SECTION 14 IN
ANY OTHER COURT OR JURISDICTION.

Section 15.    Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the parties
and delivered to the other party (including via facsimile or other electronic
transmission), it being understood that each party need not sign the same
counterpart.

Section 16.    Waivers and Amendments. This Agreement may be amended, modified,
superseded, cancelled, renewed, or extended, and the terms and conditions of
this Agreement may be waived, only by a written instrument signed by all the
Parties or, in the case of a waiver, by the Party waiving compliance. No delay
on the part of any Party in exercising any right, power, or privilege pursuant
to this Agreement will operate as a waiver thereof, nor will any waiver on the
part of any Party of any right, power, or privilege pursuant to this Agreement,
nor will any single or partial exercise of any right, power, or privilege
pursuant to this Agreement, preclude any other or further exercise thereof or
the exercise of any other right, power, or privilege pursuant to this Agreement.
The rights and remedies provided pursuant to this Agreement are cumulative and
are not exclusive of any rights or remedies which any Party otherwise may have
at law or in equity.

Section 17.    Adjustment to Shares. If, prior to the Closing Date, the Company
effects a reclassification, stock split (including a reverse stock split), stock
dividend or distribution, recapitalization, merger, issuer tender or exchange
offer, or other similar transaction with respect to any shares of its capital
stock, references to the numbers of such shares and the prices therefore shall
be equitably adjusted to reflect such change and, as adjusted, shall, from and
after the date of such event, be subject to further adjustment in accordance
herewith.


19



--------------------------------------------------------------------------------





Section 18.    Non-Recourse. This Agreement may only be enforced against, and
any claims or causes of action that may be based upon, arise out of or relate to
this Agreement, or the negotiation, execution or performance of this Agreement,
may only be made against the entities that are expressly identified as parties
hereto, including entities that become parties hereto after the date hereof, and
no former, current or future equityholders, controlling persons, directors,
officers, employees, agents or affiliates of any party hereto or any former,
current or future equityholder, controlling person, director, officer, employee,
general or limited partner, member, manager, advisor, agent or Affiliate of any
of the foregoing (each, a “Non-Recourse Party”) shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, the transactions contemplated hereby or in respect of any representations
made or alleged to be made in connection herewith. Without limiting the rights
of either party against the other party hereto, in no event shall either party
or any of its Affiliates seek to enforce this Agreement against, make any claims
for breach of this Agreement against, or seek to recover monetary damages from,
any Non-Recourse Party.

Section 19.    Interpretation. When a reference is made in this Agreement to
“Sections,” or “Exhibits,” such reference shall be to a Section of or Exhibit to
this Agreement unless otherwise indicated. The terms defined in the singular
have a comparable meaning when used in the plural, and vice versa. The headings
contained in this Agreement are for reference purposes only and are not part of
this Agreement. Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed followed by the words “without
limitation.” No rule of construction against the draftsperson shall be applied
in connection with the interpretation or enforcement of this Agreement, as this
Agreement is the product of negotiation between sophisticated parties advised by
counsel. All references to “$” or “dollars” mean the lawful currency of the
United States of America. Except as expressly stated in this Agreement, all
references to any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section. Whenever the words “hereof”, “hereby”, “herein”
and “hereunder” and words of like import are used in this Agreement, they shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement.


20



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered all as of the date first written above.
Babcock & Wilcox Enterprises, Inc.
 
 
 
 
 
 
By:
/s/ Kenneth M. Young
 
Name: Kenneth M. Young
Title: Chief Executive Officer
 
 
 
 
B. Riley FBR, Inc.
 
 
 
 
 
 
By:
/s/ Perry Mandarino
 
Name: Perry Mandarino
Title: Senior Managing Director








--------------------------------------------------------------------------------




Exhibit A


Term Sheet
Capitalized terms used in this Term Sheet but not defined herein shall have the
meaning given to them in the Agreement to which it is attached.
THIS TERM SHEET IS NOT AN OFFER TO SELL OR A SOLICITATION OF AN OFFER TO BUY
WITH RESPECT TO ANY SECURITIES. ANY SUCH OFFER OR SOLICITATION MUST COMPLY WITH
ALL APPLICABLE SECURITIES LAWS.
Aggregate Offering Amount
Approximately $50 million
 
 
Rights Issued
One Right for every share of Common Stock issued and outstanding as of the
Record Date
 
 
Subscription Price
$0.30 per share of Common Stock
 
 
Offered Shares
167,666,667 shares of Common Stock
 
 
Use of Proceeds
All proceeds received by the Company in the Rights Offering will be used to pay
down borrowings under the Last-Out Term Loan.
 
 
Record Date
Such date as is established for such purpose by the Board of Directors.
 
 
Commencement Date
The Company shall commence the Rights Offering by mailing of the subscription
and disclosure documents on a date specified by the Board of Directors.
 
 
Termination Date
The date that is the earlier of (i) the date the Company publicly announces that
it is terminating the Rights Offering, and (ii) the Outside Date.
 
 
Subscription Period
The Rights may be exercised during a period commencing on the date on which the
Rights are issued and ending no more than 20 days thereafter (as it may be
extended, the “Expiration Time”), subject to extension by the Company; provided,
however, the Subscription Period may not be extended by more than 10 days
without the prior written consent of the Backstop Exchange Party.
 
 
Cancellation, Amendment and
Termination
The Company may cancel, terminate, or amend the Rights Offering at any time
prior to the expiration of the Subscription Period; provided, however, that the
prior written consent of the Backstop Exchange Party is required once the
Subscription Period is commenced, subject to the right of the Company to extend
the Subscription Period as set forth above.
 
 
Transferability
Each Right will not be transferable.
 
 






--------------------------------------------------------------------------------





Fractional Shares
If the exercise of Rights would create any fractional shares of Common Stock,
the Company will not issue such fractional shares of Common Stock or cash in
lieu of fractional shares of Common Stock. Any fractional shares of Common Stock
that would be created by such an exercise of Rights will be rounded to the
nearest whole share, with such adjustments as necessary to ensure that all of
the Offered Shares are issued and the Company receives the Aggregate Offering
Amount.
 
 
No Oversubscription Right
No oversubscription right will be provided as part of the Rights Offering.
 
 
Backstop Commitment
The Backstop Exchange Party will provide the Backstop Exchange Commitment on the
terms specified in Section 2 of the Agreement to which this Term Sheet is
attached.




